Case 2:21-cr-00016-DSC Document3 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

Vv. onan Zt-l L
KRISTOPHER LEE HOLMES f= | A
MOTION FOR ARREST WARRANT SAN 27 2071

 

CLERK U.S, DISTRICT COURT
AND NOW comes the United States of America, by its attorney$/Scot?W: BradgNNSYLVAMIA

United States Attorney for the Western District of Pennsylvania, and Nicole Vasquez Schmitt,
Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of
Criminal Procedure, respectfully moves the Court to issue an Order directing that an Arrest
_ Warrant be issued for the apprehension of defendant KRISTOPHER LEE HOLMES, upon the
grounds that an Indictment has been returned in the above-captioned criminal case charging the
defendant with Title 18, United States Code, Section 1201(a)(1).
Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY

United States Attorney

By: . /s/ Nicole Vasquez Schmitt
NICOLE VASQUEZ SCHMITT
Assistant U.S. Attorney
PA ID No. 320316
